Name: Commission Regulation (EEC) No 392/81 of 16 February 1981 amending Regulation (EEC) No 2890/80 as regards the beef products which may be taken into intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 2 . 81 Official Journal of the European Communities No L 44/ 11 COMMISSION REGULATION (EEC) No 392/81 of 16 February 1981 amending Regulation (EEC) No 2890/80 as regards the beef products which may be taken into intervention tion buytng-in to hindquarters only, up to 1 March 1981 , by virtue of Regulation (EEC) No 2890/80 (4) ; Whereas the present market situation makes it possible to extend this restriction until 5 April 1981 ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set bv its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Article 6 (5) (c ) thereof, Whereas, under Council Regulation (EEC) No 1302/73 (2 ), as last amended by Regulation (EEC) No 427/77 (3 ), the qualities and cuts of the products to be bought in by the intervention agencies must be deter ­ mined taking into account, on the one hand , the need to give effective support to the market and to main ­ tain the balance between the market concerned and that in competing animal products and , on the other hand, the financial burden on the Community ; whereas application of these criteria in the situation on the beef market resulted in restriction of interven ­ HAS ADOPTED THIS REGULATION : Article 1 The date '1 March 1981 in the second sentence of Article 3 of Regulation (EEC) No 2890/80 is hereby replaced by the date '5 April 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . ( 2 ) OJ No L 132, 19 . 5 . 1973 , p . 3 . (3 ) OJ No L 61 , 5 . 3 . 1977 , p . 16 . (  *) OJ No L 299 . 8 . 1 1 . 1980 , p . 7 .